Much has changed since the United Nations was established many years ago. Australia was there in the beginning and we are here today because we continue to believe that differences can be resolved through dialogue and mutual respect; because we believe that an international rules-based order is essential for global stability, security and prosperity; and because we know that there can be no prosperity without peace.
The world today is complex and contested. Many fatalistically see a polarized world where countries feel pushed to make binary choices. Australia will continue to resist that path. Australia will continue to seek to honestly maintain our great alliances and comprehensive partnerships in good repair, from our great and powerful friends to our smallest Pacific Island family neighbours.
As it approaches its seventy-fifth anniversary next year, the United Nations must reform and evolve to respond effectively to the challenges of the twenty-first century. And, to fulfil its core mandate, the United Nations must be ever mindful of the principles and values that have always been foundational to the Organization’s efforts and success: the peaceful settlement of disputes in accordance with international law; respect for the sovereignty and independence of all States; open markets that facilitate the free flow of trade, capital and ideas; freedom of faith and freedom of expression; respect for human rights; and combating disadvantage, discrimination and persecution based on disability, gender, religion, sexuality, age, race or ethnicity.
Those are the liberal democratic values that underpinned the United Nations at its inception. Those are Australia’s values. We believe that they should remain the guiding principles of the United Nations into the future. The alternate path of lowest-common-denominator transactionalism and relativism is a dead end. The United Nations is the prime custodian of the rules-based order. It is also the custodian of the mechanisms for dialogue and adjudication that buttress them. It has a challenging task ahead of it.
For Australia’s part, we will continue to practice what we preach. Last month, Australia ratified a maritime treaty setting out a new sea boundary with Timor-Leste. That followed the first conciliation initiated under the United Nations Convention on the Law of the Sea. It demonstrates that the United Nations and its norms are central to a cooperative, rules-based approach to global challenges.
In the Pacific, we are also stepping up. Australia is the single largest development partner for Pacific Island nations. That is an instinctive response for Australia, consistent with our clear national interest and our commitment to our Pacific family — our vuvale, our whanau. Our goal is simple — to ensure that the south-west Pacific is secure strategically, stable economically, sovereign politically and sustainable environmentally.
The Organization’s work, in partnership with Australia, has also helped to build a more sustainable and resilient Pacific, to support local climate change actions and resilience, to strive for gender equality through the empowerment of women and girls, to support continuing improvements in health outcomes and to bolster regional peace, including through the Bougainville Referendum Support Project.
Today, however, I would like to take the opportunity to speak about Australia’s response to the great global environmental challenges. First among them is how Australia is acting to protect our oceans. Australia is an island continent. It has the world’s third largest maritime jurisdiction, stretching from the Great Southern Ocean to the vast Pacific and Indian Oceans. Over 85 per cent of Australia’s population lives within just 50 kilometres of the coast. Australia’s indigenous peoples have been linked to our land and sea for more than 65,000 years.
Our oceans connect Australia with the world. Some 99 per cent of Australia’s trade, by volume, is carried by sea. By 2025, marine industries will contribute around $100 billion each year to our economy. Our prosperity and security rely on the established laws that govern freedom of navigation, be it in the Strait of Hormuz or closer to home.
Protecting our oceans is also one of the world’s more pressing environmental challenges. To protect our oceans, Australia is committed to leading urgent action to combat the plastic pollution that is choking our oceans, to tackle overexploitation of our fisheries, to prevent ocean habitat destruction and, of course, to take action on climate change. Scientists estimate that in just 30 years’ time, the weight of plastics in our oceans may exceed the weight of fish in those oceans.
Recently, I announced that Australia will ban exports of waste plastic, paper, glass and tires, starting in 2020. That is about 1.4 million tons of potent recyclable material. Australia is also leading practical research and development into recycling, turning recycled plastic and glass waste into roads, manufacturing 100- per cent recycled PET bottles and capturing methane and waste to create energy.
New technologies are coming on line, with the potential to recycle used plastics into valuable new plastics, creating a circular plastics economy. These include innovations like bioplastics, compostable plastic replacements and technologies like the Catalytic Hydrothermal Reactor — an innovative Australian- designed technology that converts end-of-life plastics into waxes, diesel and new plastics. Those innovations show us that a truly circular economy is not only possible, but achievable and, of course, essential.
As Australians, we intend to do more. Australians will invest $167 million, through our Government, in an Australian recycling investment plan. Our focus is to create the right investment environment so that new technologies are commercialized, preventing pollution from entering our oceans and creating valuable new products. Australia supports the High-level Panel for a Sustainable Ocean Economy and we are working through the International Maritime Organization to address the way shipping contributes to plastics pollution in our oceans. Australia supports the Group of 20’s work on marine plastic debris and the Osaka Blue Ocean Vision, championed by Prime Minister Abe.
We welcome the contributions and leadership from business and the private sector to address these challenges, including Australia’s own Minderoo Foundation. Industry-led mechanisms for investing in new recycling technologies and mitigating plastic waste in rivers, beaches and oceans on a global scale are absolutely essential for the way forward.
We must also act to safeguard the sustainability of our fisheries. That means cracking down on illegal fishing. There are too many nations standing by while their nationals are thieving the livelihoods of their neighbours. Australia is not only acting in its own interest, but also helping its Pacific island family to reduce illegal fishing, which depletes the fish stocks of Pacific islanders, who rely on them for their jobs, revenue and food security.
We have also worked together with Indonesia, and for that I congratulate President Widodo. We are jointly committed to an action plan to combat illegal fishing in South-East Asia, and we thank Indonesia for its regional leadership. We are also working with regional organizations to improve fisheries governance. In addition, we provide patrol boats to 13 countries, supported by aerial surveillance through our Pacific Maritime Security Program, which assists Pacific Island nations police illegal fishing in their own waters.
We are leading efforts to preserve natural habitats and biodiversity, including through partnerships with other countries to protect migratory birds and their habitats. We have also worked hard to prevent commercial whaling and to end whaling in the Southern Ocean. In 2015, Australia set up the International Partnership for Blue Carbon with the aim of protecting and conserving mangroves, tidal marshes and seagrasses for climate change mitigation and adaptation.
The Great Barrier Reef remains one of the world’s most pristine areas of natural beauty, and everyone is welcome to visit it. The reef is vibrant, resilient and protected under the world’s most comprehensive reef management plan. The UNESCO World Heritage Committee has found that Australia’s management of the reef is highly sophisticated and considered by many as the gold standard for large-scale marine protected areas. Australia’s $2-billion Reef 2050 Long-Term Sustainability Plan is based on the best available science and draws on 40 years of analysis and experience, underpinned by the management of the Great Barrier Reef Marine Park Authority. Australia’s continued support for reef, coral and water quality science will ensure that the Great Barrier Reef remains one of the best-managed World Heritage sites.
Australia is also taking real action on climate change and getting results. We are successfully balancing our global responsibilities with sensible and practical policies to secure our environmental and economic future. However, Australia’s internal and global climate change critics willingly overlook or, perhaps, ignore our achievements because the facts simply do not fit the narrative they wish to project about our contribution. Australia is responsible for just 1.3 per cent of global emissions. Australia is doing its bit to combat climate change and it rejects any suggestion to the contrary.
By 2020, Australia will have surpassed its commitments under the Kyoto Protocol and reduced its greenhouse gas emissions by 367 million tons more than is required to meet its 2020 Kyoto target. There are few members of the United Nations or the Organization for Economic Cooperation and Development that can make that claim. Our latest estimates show that Australia’s emissions per capita and the emissions intensity of its economy are at their lowest levels in 29 years. In 2012, it was estimated that Australia would release some 693 million tons of emissions in 2020. As of 2018, that estimate has fallen to 540 million tons.
Australia’s electricity sector is producing fewer emissions. In the year to March 2019, emissions from Australia’s electricity sector were 15.7 per cent lower than the peak recorded in the year to June 2009. While Australia is a resource-rich country, it is important to note that it produces only around 5.5 per cent of the world’s coal production. Having met and on its way to exceeding its Kyoto targets, Australia will also meet its commitments under the Paris Agreement on Climate Change — and we stand by them. We have committed to reducing greenhouse gas emissions by 26 to 28 per cent below our 2005 levels by 2030. That is a credible, fair, responsible and achievable contribution to global climate change action. It represents a halving of emissions per capita in Australia or a two-thirds reduction in emissions per unit of gross domestic product.
At the centre of our domestic efforts is our $3.5-billion climate solutions package, which I campaigned on during our recent national election and successfully launched as Prime Minister. It supports practical projects, such as capturing methane from waste and the revegetation of degraded land and soil carbon. Through our climate solutions plan, we are supporting the transition to renewable energy with projects such as Snowy 2.0, the largest pumped hydro station in the southern hemisphere. We are also investing significantly in research and development to use the best science and business expertise to commercialize new renewable technologies and integrate renewables into our electricity grid. Australia now has the highest per capita investment in clean energy technologies of anywhere in the world and one in five Australian households has rooftop solar systems. In 2018, $13.2 billion were invested in clean energy technologies in Australia. That builds on the estimated $10 billion that was invested in 2017.
We are also doing the right thing by our neighbours. We recently committed to investing an additional 500 million Australian dollars over five years from 2020 for renewable energy, climate change and resilience in the Pacific region. We have decided to invest that directly from within our international overseas development programme, rather than by making an additional budget contribution to the Green Climate Fund. That enables us to target our support directly to Pacific island nations to ensure that they receive that support directly, and in a more timely and targeted fashion. At the same time, it provides greater transparency, fairness and accountability for Australian taxpayers, who rightly demand attention and support from their Government to address the significant challenges at home, in particular with regard to boosting drought resilience through our investment in national water grid infrastructure.
Australia is also committed, among other countries, to the Montreal Protocol on Substances That Deplete the Ozone Layer, an agreement that will help protect the world from ozone depletion and combat climate change. Under the Montreal Protocol, Australia will further accelerate its efforts and will use 60 per cent fewer hydrochlorofluorocarbons than permitted. I can proudly inform the Assembly that Australia is on track to fulfil those commitments and I urge all other countries to do likewise.
All of that adds up to significant and comprehensive action by Australia in response to the world’s greatest environmental challenges. Australia is under no illusions about the challenges that the global community will confront in the years ahead. Today, I want to reassure all Member States that Australia is carrying its own weight and more, just as we always have. We are a generous nation playing our part in securing our shared future. We are reforming the rules of global governance, setting common standards to ensure global connectivity in a digital future, preventing conflict, building the capacities of developing nations, supporting essential health projects, protecting our oceans, taking action on climate change and achieving results.
Like many of the leaders here, I get many letters from children in Australia who are concerned about their future. I take them very seriously and I deeply respect their concerns. Indeed, I welcome their passion, especially when it comes to our environment. My impulse is always to seek to respond positively, to encourage them, to provide them with context and perspective, and in particular to generate hope, focus their minds and direct their energies to practical solutions — things they can do, positive behaviour — that will deliver enduring results for them. I seek to encourage them to learn more about science, technology, engineering and maths, because it will be through research, innovation and enterprise that the practical work of successfully managing our very real environmental challenges is achieved.
We must respect and harness the passion and aspiration of our younger generations and we must guard against others who may seek to compound or, worse, facelessly exploit their anxiety to advance other agendas. At the same time, we must not allow their concerns to be dismissed or diminished, as that can also needlessly increase their anxiety. What parent would do otherwise? Our children have a right not just to their future, but to their optimism. Above all, we must let our children be children, let our kids be kids and let our teenagers be teenagers while we do the work positively together to deliver the practical solutions for them and their future.
I am confident that, as Australia stands here once again, together we will have the wit, the capacity and the will to surmount the challenges that will come our way, just as those who have come before us in this place have done, consistent with the values that have made that possible.
